Citation Nr: 0611738	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  94-02 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected left knee pain, patellar tendonitis, status 
post arthroscopy.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1986 to July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at an RO hearing in February 
1993 and at a Board hearing at the RO in October 2003.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected left-knee disability, 
with a history of meniscus tears, is manifested by pain, 
tenderness, some secondary muscle atrophy and degenerative 
changes, the range of motion studies have been predominantly 
normal without evidence of instability, swelling, recurrent 
subluxation, or recurrent episodes of locking with effusion 
into the joint.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for left knee pain with patellar tendonitis and 
status-post arthroscopy have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5257, 5258, 5259, 5260 and 5261 (2005); VAOPGCPREC 9-
2004, VAOPGCPREC 9-98.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2005).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the appellant in this 
case.  In the November 2004, September 2005 and March 2006 
letters, VA informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In the letters, 
VA informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  The letters also directed the veteran to 
tell the VA about any additional information or evidence that 
he wanted the VA to try to get for him in relation to his 
case and explicitly directed the veteran to send any 
pertinent evidence he had in his possession.  The Board finds 
that these letters fulfill VA's duties to notify the veteran.  
The veteran has been notified of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Id.

In this case, the November 2004, September 2005 and March 
2006 VCAA letters sent to the veteran directed him to submit 
to the VA any other evidence or information that the 
pertained to his claim.  Thus, the appellant was fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

With respect to the issue decided here, the March 2006 VA 
letter provided the veteran with notice of what type of 
information and evidence was needed to substantiate his claim 
for an increased rating and, the relevant information 
concerning an effective date, in compliance with 
Dingess/Hartman, supra.  Moreover, as the instant Board 
decision finds that the preponderance of the evidence is 
against the claim for a higher rating, any question as to the 
proper effective date of an increase has been rendered moot.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The Board has remanded this case 
once and the RO has made numerous attempts to assist the 
appellant in obtaining the evidence necessary to substantiate 
his claim, including obtaining medical records identified by 
the veteran.  The record includes service medical records, 
private medical records and VA medical records.  The veteran 
has been afforded multiple clinical and X-ray examinations, 
which were adequate for rating purposes from 1993 to 2004.  
VA attempted to obtain more current probative evidence 
regarding the veteran's left knee disability; however, the 
veteran failed to report for examinations scheduled in 
February and March 2005.  The veteran has not shown good 
cause for his failure to report.  

The Court of Appeals for Veterans Claims has held that "[t]he 
duty to assist is not always a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  When entitlement to 
a benefit cannot be established or confirmed without a 
current VA examination, and a claimant fails to report for an 
examination scheduled in conjunction with a claim for 
increase without good cause, the claim shall be denied. 38 
C.F.R. § 3.655(b) (2005).  However, in this case, the reports 
of multiple VA examinations from 1993 to 2004, when 
considered with the other relevant evidence of record, 
provide sufficient clinical and X-ray findings upon which to 
rate the disability at issue.  Under these circumstances, 
there is no further duty to provide another examination or 
medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The veteran maintains that the current 10 percent evaluation 
assigned for his left knee disability does not adequately 
reflect the severity of the disability.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

An August 1992 VA examination report shows that the veteran 
complained of left knee aching and the inability to fully 
extend the left knee.  On examination, the veteran had a 
slight deviation from full extension of the left knee.  There 
was some thickening of the underlying tissue and tenderness 
of his quadriceps and patellar tendon attachment to the 
tibial tuberosity.  The remainder of the knee was normal.  
There was no evidence of crepitus, instability, subluxation 
or lateral or medial weakness.  The examiner's diagnosis was 
quadriceps and patellar tendonitis.

An April 1993 VA examination report shows that the veteran 
complained of pain in the left knee, but denied instability, 
catching or locking.  On examination, the veteran had full 
range of motion of the left knee.  There was no evidence of 
varus/valgus instability, but there was grade I Lachmann's.  
There was no posterior drawer, no joint line tenderness, and 
no effusions.  There was atrophy of the quadriceps and vastus 
medialis as well as tenderness along the patellar tendon.  

A VA hospital discharge report from August 1993 shows that 
the veteran underwent a left knee arthroscopy and was found 
to have medial and lateral meniscal anterior horn tears.

A VA hospital discharge report from January 1994 shows that 
the veteran underwent another diagnostic arthroscopy.  No 
meniscal tear was found, but there was an articular injury of 
3 by 5 mm of the lateral tibial plateau with chondral 
laceration.

A March 1994 VA examination report shows that the veteran 
reported constant aching in his knees.  On physical 
examination, the left knee had an increase in soft tissue 
anteriorly, producing the only deformity.  He had tenderness 
along the lateral tibial plateau but no crepitus, laxity, 
instability, or subluxation.  There was a loss of full 
extension of about 7 degrees and a loss of 10 degrees of 
flexion.  The diagnosis was history of knee injuries, with 
two arthroscopies, the last one resulting in partial 
meniscectomy both medial and lateral tibial plateau and the 
patella itself, plus restriction of range of motion.

A September 1995 MRI showed findings consistent with prior 
arthroscopic surgery, with grade II signal and posterior horn 
of the medial meniscus.

A February 1997 VA examination report shows that the veteran 
continued to complain of pain in the knee joint.  On 
examination, the veteran's left knee had full range of 
motion.  Anterior drawer sign, McMurray's, and Lachmann's 
were negative, indicating an intact anterior cruciate 
ligament.  X-rays were essentially negative, although minimal 
degenerative changes and marked osteoporosis were seen.  The 
diagnosis was status post surgery for medial and lateral 
partial meniscectomy with subjective complaints of pain.  

An October 1997 VA examination report shows that the veteran 
complained of left knee pain and of slightly diminished 
sensation of the left anterior shin area to the ankle.  The 
neurological evaluation of the lower extremities was normal 
except for diminished appreciation of pin-prick in the 
anterolateral aspect of the left leg.  The October 1997 x-ray 
images were unchanged from the February 1997 images.  A 
separate October 1997 VA examination report shows that the 
veteran reported pain in the anterior medial part of the left 
knee.  On physical examination, the veteran had full range of 
motion of the left knee.  The collateral ligaments and the 
anterior cruciate ligament appeared intact.  Lachmann's sign 
and anterior drawer's sign were negative.  McMurray's sign 
was positive for a likely meniscus tear in the posterior 
section.

A May 1998 VA examination report shows that the veteran 
continued to complain of pain in his left knee with slight 
swelling and the knee giving out.  On examination, the 
veteran had a normal gait.  The veteran had normal muscle 
strength to testing in both lower extremities.  There was 
hypoesthesia to pinprick over the subcutaneous border of the 
tibia to the ankle area, but knee jerks were symmetrical and 
equal.  The left knee had no effusion, synovitis or patellar 
instability or subluxation.  There was no ligament laxity in 
the collateral or cruciate ligaments.  There was a negative 
Lachmann's test and negative anterior and posterior drawer 
test.  The veteran complained of tenderness on palpation over 
the medial and lateral joint lines.  He had full range of 
motion of the left knee, minus 6 degrees.  There was slight 
patellofemoral crepitation on flexion.  The left thigh was 
slightly smaller than the right.  X-rays of the left knee 
showed no joint space narrowing.  There was evidence of 
sclerosis in the articular surface of the patella.

An October 1999 VA fee-basis examination report shows that 
the veteran reported constant pain in his left knee plus 
swelling for the last two days.  On physical examination, the 
veteran had full range of motion of the left knee.  There was 
no evidence of pain or tenderness.  Movement against gravity 
and resistance was good.  A crack was noted on the first 
attempt at flexion.  Lachmann's test was negative and there 
was no warmth, erythema or edema in the left knee.  Motor 
function and strength were normal and full in the left lower 
extremity.  X-ray of the left knee was normal.  The diagnosis 
was status post left knee, no abnormality demonstrated.  An 
ultrasound report from November 1999 was negative for the 
left lower extremity.  

Private medical records from October 2000-February 2001 show 
that a November 2000 MRI scan of his left knee revealed a 
small tear of the medial meniscus.  The veteran underwent a 
left knee arthroscopy in January 2001 and post-operatively it 
was noted that no serious structural abnormality of the left 
knee was found, but there was evidence of some degenerative 
changes.  

A May 2003 VA examination report reveals that the veteran 
continued to complain of left knee pain and limited range of 
motion.  He denied the use of any assistive device.  He 
denied any subluxations or dislocations.  On physical 
examination, the veteran had a normal gait, he easily walked 
on his heels and toes and he could squat fully.  The left 
knee had full range of motion with no evidence of pain.  The 
veteran denied any flare-ups.  There was no evidence of 
ankylosis.  Ligaments were intact with no evidence of laxity.  
There was no tenderness about the left knee.  The examiner 
noted that the veteran's subjective left knee complaints were 
not consistent with his normal left knee examination.  The 
examiner concluded that the veteran's subjective complaints 
were not supported by any objective abnormalities.  A May 
2003 x-ray examination revealed no abnormalities of the left 
knee.

A January 2004 VA examination report shows that the veteran 
continued to complain of left knee pain.  On examination, 
there was no evidence of left knee swelling, stiffness, heat, 
redness, instability or giving way.  The veteran denied any 
current treatment, flare-ups, use of an assistive device, 
dislocation of recurrent subluxation, or inflammatory 
arthritis.  Range of motion of the left knee was normal and 
without pain.  The veteran denied aggravation with repetitive 
use.  There was no evidence of ankylosis and the veteran had 
a normal gait.  The left knee had no instability and the 
medial and lateral collateral ligaments of the left knee were 
stable.  The anterior and posterior cruciate ligaments showed 
no abnormalities on testing.  X-ray images of the left knee 
revealed no abnormalities.  The diagnoses were status post 
meniscectomy, moderate discomfort and possible chronic 
synovitis.

The veteran has testified at RO and Board hearings that his 
knee locks up and that it buckles if he does anything 
athletic, in addition to the constant pain and minor 
swelling.  

As noted above, this issue was remanded by the Board in April 
2004 in order to obtain more current probative evidence 
regarding the veteran's left knee disability; however, the 
veteran, without a showing of good cause, failed to report 
for examinations scheduled in February and March 2005.  
Therefore, the disability must be rated based upon the 
current evidence of record.
Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the veteran initiated his appeal of 
the issues on appeal, he was appealing the original 
assignments of disability evaluation following awards of 
service connection.  38 U.S.C.A. § 5107(a); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  The severity of these 
disabilities is to be considered during the entire period 
from the initial assignment of a disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119(1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45 (2004).  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

The veteran's left knee disability is currently rated under 
Diagnostic Code 5003 for degenerative arthritis which states 
that degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, x-ray 
evidence of involvement of 2 or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups warrants a 10 percent evaluation.  
38 C.F.R. § 4.71(a), Diagnostic Code 5003.

Under Diagnostic Code 5260, limitation of flexion of a knee 
to 45 degrees warrants a 10 percent evaluation.  Limitation 
of flexion of a knee to 30 degrees warrants a 20 percent 
evaluation, whereas limitation of flexion of the knee to 15 
degrees is rated 30 percent.  Diagnostic Code 5260.  
Additionally, Diagnostic Code 5261 dictates that limitation 
of extension of a knee to 10 degrees is rated 10 percent.  
Limitation of extension to 15 degrees is rated 20 percent, 
and limitation of extension to 20 degrees warrants a 30 
percent evaluation.  Diagnostic Code 5261.  Separate ratings 
under Diagnostic Code 5260 and Diagnostic Code 5261 may be 
assigned for disability of the same joint.  See VAOPGCPREC 9-
2004. 

In VAOPGCPREC 23-97, it was held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DC 5003-5010 and DC 5257 based on additional 
disability.  It was specified that, for a knee disorder 
already rated under DC 5257, a claimant would have additional 
disability justifying a separate rating if there is 
limitation of motion under DC 5260 or DC 5261 (2002).  Hence, 
if a claimant has a disability rating under DC 5257 for 
instability of the knee and there is also X-ray evidence of 
arthritis and limitation of motion, a separate rating is 
available under DC 5003 or DC 5010.  Likewise, if a claimant 
has a disability rating under DC 5003 for arthritis of the 
knee, and there is evidence of instability, a separate rating 
is available under DC 5257.  See VAOPGCPREC 9-98.  

The Board notes at this point that while there is x-ray 
evidence of arthritis and the veteran is rated under 
Diagnostic Code 5003 for arthritis of the same joint, there 
is no objective evidence of instability of the left knee.  In 
fact, the August 1992, March 1994, May 1998 and January 2004 
VA examination reports specifically found no instability of 
the veteran's left knee.  Thus, there is no basis for a 
separate rating under Diagnostic Code 5257.

Based on a thorough review of the record, the Board finds 
that the veteran's service-connected left knee disability is 
not manifested by findings that support the assignment of a 
rating in excess of 10 percent.  In addition to arthritis, 
the multiple clinical examinations from 1994 to 2004 have 
shown predominantly normal range of motion of the left knee 
without evidence of instability, crepitus, swelling, 
recurrent subluxation, recurrent episodes of locking with 
effusions into the joint, deformity, or ankylosis.  A March 
1994 VA examination showed that there was a loss of full 
extension of about 7 degrees and a loss of 10 degrees of 
flexion but, aside from the fact that numerous other 
examinations showed normal or full motion of the left knee, 
the degree of loss of flexion at that time fell far short of 
what is required for a 10 percent rating, let alone a 20 
percent evaluation (see 38 C.F.R. § 4.71a, Diagnostic Code 
5260).  As to the loss of 7 degrees of extension, limitation 
of extension of a knee to 10 degrees warrants a 10 percent 
evaluation, whereas extension limited to 15 degrees warrants 
a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5261. Thus, while such limitation in March 1994 more nearly 
approximated a 10 percent rating, in the absence of 
significantly more limitation of flexion, instability or 
other relevant findings, the veteran's 10 percent rating took 
into account loss of extension of 7 degrees and then some.  

The veteran noted at his January 2004 VA examination that he 
was not under any specific treatment for the left knee and 
that he did not have flare-ups or aggravation upon repetitive 
motion.  Atrophy of relevant muscle was noted on one of the 
examinations but the overwhelming preponderance of the 
evidence is against a finding of pain, flare-ups of pain, 
weakness, fatigue, incoordination, or any other sign or 
symptoms causing additional limitation of function or motion 
of the left knee to a degree that would support a rating in 
excess of 10 percent under Diagnostic codes 5260 and 5261.  
It is pertinent to note that the May 2003 VA examiner 
concluded that the veteran's subjective complaints were not 
supported by any objective abnormalities.  As such, a rating 
in excess of 10 percent is not warranted for the veteran's 
left knee disability based on additional limitation of 
extension or flexion.  Id.; 38 C.F.R. § 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet App 202 (1995).  

In view of the foregoing, the Board finds that the criteria 
for an evaluation in excess of 10 percent for left knee 
disability have not been met.  38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 
5260 and 5261; VAOPGCPREC 9-1998; VAOPGCPREC 9-2004.  

As the preponderance of the evidence is against the claim for 
the assignment of a rating in excess of 10 percent for the 
veteran's left knee disability, the benefit of the doubt 
doctrine is not for application and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra; Ortiz, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture with respect to the veteran's left 
knee disability as to render impractical the application of 
the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  The Board finds that there has been no 
showing by the veteran that his service-connected disability 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated impairment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An initial disability rating in excess of 10 percent for the 
veteran's service-connected left knee pain with patellar 
tendonitis and status-post arthroscopy is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


